Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the consisting of language is confusing because it is unclear if the pigments are selected from the group consisting of or if the polyol mixture contains the at least two compounds and also ≥ 5 different pigments.
In claims 2-3, the % limitation renders the claim indefinite because it is unclear if the % is mass%, mol%, volume%, weight%, etc.
The limitation at least two surface surface-tension-active materials selected from the group consisting of silicone-based surface-tension-active materials renders the claim indefinite because the list only teaches one type of surface-tension-active materials and the claim requires at least two surface-tension-active materials.

In the present instance, claim 4 recites the broad recitation “silicon-based surface-tension active materials”, and the claim also recites “in particular…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 5 recites the broad recitation “at least two metal-organic catalysts”, and the claim also recites “in particular…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 recites the limitation "the polyols" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the polyols" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0023823 to Kim et al. (Cited by applicant) in view of U.S. Patent Pub. No. 2014/0051779 to Casati et al.
As to claim 1, Kim discloses a polyol mixture that has acid values of 0.5 to 1 mg KOH/g, a hydroxyl value of 10 to 500 mg KOH/g, and amine value of 1-50 mgKOH/g (Abstract) comprising recycled polyurethane urea foams (PIPAs and PHDs).
Kim does not expressly disclose the number of included pigments.  However, according to the application, the presence of the claimed pigments ensures that the feedstock is unsorted polyurethane waste (Pg. 5 instant specification).  Kim does not teach pre-sorting, therefore, it is assumed that the polyol mixtures would contain the pigments.  Also, it would have been obvious to a person of ordinary skill in the art to add the claimed pigments based on the desired color of the polyol mixture.
Kim does not expressly disclose the viscosity.  However, the reference teaches methods for preparing polyols from waste polyurethanes that are similar to the claimed methods and further teaches polyol mixtures that have the same properties relating to the amine, acid, and hydroxyl values.  Therefore, the claimed effects and physical properties, i.e. viscosity values 
Kim does not teach a polyol mixture comprising the additional components. 
Casati discloses the preparation of polymer polyols from polyurethane waste, PIPA, or PHD solides in amounts up to 50% by weight (0039, Abstract) wherein the polymer polyols comprise dispersions of styrene-acrylonitrile copolymers, calcium carbonate (0014), and flame retardants such as melamine (0039).
The position is taken that it would have been obvious to a person of ordinary skill in the art to add melamine to polyol mixture of Kim as taught in Casati to impart flame retardant properties (0039).  Further, the addition of the styrene-acrylonitrile copolymers of Casati to polyol mixture of Kim would to stabilize the mixture (0016-0017).
As to claims 2-3, Kim in view of Casati teach polyol mixtures that contain 2 to about 50% by weight of the PIPA polymer or PHD polymers (ureas, 0002, 0024-0025).  At the time of filing it would have been obvious to include the amounts of PIPA polyols and PHD polyols of Casati into the polyol mixture of Kim to improve load-bearing and other foam properties (0002).
As to claim 5, Kim in view of Casati teach catalyst mixtures that include dibutyltin dilaurate and tin glycolates (0028).

As to claims 8-9, Kim discloses molecular weights of the polyols ranges from 1,000 to about 50,000 (Claim 30).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0023823 to Kim et al. (Cited by applicant) in view of U.S. Patent Pub. No. 2014/0051779 to Casati et al. that has been explained above and is applied here as such in view of U.S. Patent No. 10,233,278 to Ionkin et al.
As to claim 4, Kim discloses a polyol mixture that has acid values of 0.5 to 1 mg KOH/g, a hydroxyl value of 10 to 500 mg KOH/g, and amine value of 1-50 mgKOH/g (Abstract) comprising recycled polyurethane urea foams (PIPAs and PHDs).
Ionkin does not teach the surface-tension active materials.
Ionkin teaches polyol mixtures that react with polyisocyanates to prepare foams that further comprise surfactants, such as polysiloxane-polyoxyalkylene copolymers in amounts that range from 0.5 to 3 parts by weight per 100 parts polyol (5:5-10).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the surfactants of Ionkin to the polyol mixture to lower the bulk surface tension, promote nucleation of bubbles, stabilize the rising cellular structure and emulsify incompatible ingredients (5:1-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763